DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Huggins on 8-30-22.
The application has been amended as follows: 
	Re claim 1, line 1: Replace "the operation" with -- operation--
	Re claim 1, line 14: Replace "based" with -- store the unique identifying information for the handpiece in the power pack, based--
	Re claim 1, line 14: Replace "complete" with -- control the power tool operation by completing--
	Re claim 1, last line: Replace "." with -- and wirelessly communicating tool operation data between the first and second transceiver.—

Replace claim 4 with the following:
--4.	 The system of claim 3, 
said on state causing the first wireless transceiver to send a signal to the power pack to close an electrical circuit causing the power pack to deliver power to the handpiece, said signal comprising at least a portion of the tool operation data.—

Replace claim 5 with the following:
--5.	The system of claim 3, 
said off state causing the first wireless transceiver to send a signal to the power pack to open an electrical circuit causing the power pack to restrict the delivery of power to the handpiece, said signal comprising at least a portion of the tool operation data.--

Re claim 11, line 1: Replace "handpiece" with -- handpiece of a power tool--
	Re claim 11, line 2: Replace "tag" with -- tag and a first wireless transceiver to control operation of the power tool--
	Re claim 11, line 4: Replace "wireless" with -- second wireless--
	Re claim 11, line 13: Replace "complete" with -- control the power tool operation by completing--
	Re claim 11, last line: Replace "." with -- and wireless communication of tool operation data between the first and second transceivers.--

Replace claim 12 with the following:
--12.	The power pack of claim 11, 
said second wireless transceiver being configured to receive power from a driver and a half-bridge converter,
said first wireless transceiver configured to receive power from a battery,
said first wireless transceiver configured to receive power from a wired or wireless power source other than the battery if the battery voltage diminishes below a threshold for providing power to the handpiece.--

Replace claim 20 with the following:
--20.	The power pack of claim 16, 
said first wireless transceiver receiving further data regarding said pairing process from the non-transitory computer-readable storage media having computer-executable instructions after completion of said interrogation step.--

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach the limitations of the independent claims including at least the specific recitation of the power tool, RFID tag, first and second transceiver, the power pack including the motor and motor controller, as recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/            Primary Examiner, Art Unit 2887